EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed April 27, 2021.
 
 Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  None of the references within the newly filed IDS appear to reasonably disclose or suggest, alone or in combination, the unique hot melt adhesive composition as presently claimed.

Allowable Claims
3.         Claims 1-11 are allowed over the prior art of record.

Allowable Subject Matter
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend lines 13-15 of claim 1 as follows:
Lines 13-15 of Claim 1. ---wherein the article comprises an adhesive bond between the interior layer comprising [[the nonwoven and the exterior layer comprising [[the multi-layer structure comprising [[the polymer film.---

Please amend lines 10-12 of claim 11 as follows:
Lines 10-12 of Claim 11. ---wherein the  first substrate is a liquid permeable interior layer comprising a nonwoven and the second substrate is a liquid impervious exterior layer comprising a polymer film and a second nonwoven.--- 
 
Reasons for Allowance
5.         The following is an examiner’s statement of reasons for allowance:
The prior art of record, including the references disclosed by applicant in the IDS filed April 27, 2021, fails to disclose or reasonably suggest alone or in combination, a hot melt adhesive composition consisting essentially of: 90% by weight of an amorphous polyolefin composition comprising a copolymer having more than 40 mole % 1-butene; and a second amorphous polymer comprising at least one butane monomer, the polymer having a molecular weight of at least 1000 wherein the polymer is compatible with the polyolefin.
The limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed method, namely the claimed hot melt adhesive composition provides for an improved general purpose hot melt adhesive material that can be applied to different substrates in the construction of articles, which obtains melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product, as suggested by applicant on page 1, lines 9-14 and 17-26 of the specification, as originally filed.  

 
Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781